Citation Nr: 0124458	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  01-06 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an original disability rating in excess of 
40 percent for lumbar spine degenerative joint disease, disc 
bulge L5-S1.

2.  Entitlement to a total disability rating for individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.

This appeal arises from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in November 2000 and June 2001.  The November 2000 
decision granted lumbar spine degenerative joint disease, 
disc bulge L5-S1 and assigned an original disability rating 
of 40 percent effective February 26, 1999.  The June 2001 
decision denied the veteran entitlement to a total disability 
rating based upon individual unemployability.  The rating 
assigned and denial of TDIU were duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) codified at 38 U.S.C.A. § 5100 et seq.  
(West Supp. 2001) and its implementing regulations 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.159 and 3.326(a)).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and notify  a claimant about the information and 
evidence necessary to substantiate a claim for VA benefits.  
The provisions are applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099 (2000); 66 Fed. Reg. at 45,620.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The veteran and his attorney were notified of the new 
statutory provisions.  The Board notes that VA recently 
promulgated regulations to implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The veteran and his attorney 
have not been notified of these new regulations.  Review of 
the regulations relevant to this particular case reveals no 
material change from the associated statutory provisions.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. at 
45,630 (to be codified at 38 C.F.R. § 3.159(a)).  The record 
shows that the veteran was notified in the rating decisions 
and the statements of the case of the reasons and bases for 
the denial of his claims for increased rating for lumbar 
spine disorder and TDIU.  These documents serve to inform the 
appellant of the evidence needed to substantiate his claims.

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. at 45,631 (to be codified at 
38 C.F.R. § 3.159(c)(4)).  Review of the veteran's claims 
indicates that the veteran has not referenced any available 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of his claim.

It is now well-settled that in its decisions, the Board may 
not rely upon its own unsubstantiated medical opinion. Allday 
v. Brown, 7 Vet. App. 517 (1995); Traut v. Brown, 6 Vet. App. 
495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Review of the claims folder indicates that the evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  38 U.S.C.A. § 5103A(d); 66 Fed. Reg. at 
45,631 (to be codified at 38 C.F.R. § 3.159(c)(4)).  

A claim of TDIU necessarily includes consideration of the 
level of disability of each service-connected disability.  
Review of the veteran's claims folder indicates that the 
service connection is in effect for degenerative joint 
disease, lumbar spine, with disc bulge L5-S1, ulcer disease 
with hiatal hernia, and malaria.  The veteran, in his claim 
received in March 2001 alleged that all his service-connected 
conditions - not just his newly service-connected lumbar 
spine disorder had increased in severity.  These claims have 
not been developed or adjudicated and are inextricably 
intertwined with the issue of entitlement to TDIU.  Begin v. 
Derwinski, 3 Vet. App. 257, 258 (1992) (claim for TDIU is 
inextricably intertwined with the degree of impairment that 
is ultimately adjudicated).

Review of the medical examination dated in September 2000 
reveals that it is insufficient to accurately rate the 
disability produced by the veteran's service-connected lumbar 
spine degenerative joint disease, disc bulge L5-S1.  In order 
to qualify for a higher disability rating under 38 C.F.R. 
§ 4.71a DC 5293 (2001), intervertebral disc syndrome, the 
following criteria must be shown:  Pronounced; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to  
site of diseased disc, little intermittent relief.  The 
discerning characteristic between a 40 percent rating, as the 
veteran is currently rated, and a 60 percent rating is the 
amount of relief from the symptoms.  Review of the September 
2000 examination reveals no comment regarding the frequency 
of the attacks or the frequency or degree of any periods of 
relief.  Absent such information, the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  Inasmuch as the issues of entitlement 
to an increased rating for ulcer disease 
with hiatal hernia and malaria are deemed 
to be "inextricably intertwined" with the 
issue of entitlement to TDIU, the RO 
should take appropriate developmental and 
adjudicative action, and provide the 
appellant and representative, if any, 
notice of the determination and the right 
to appeal.  If a timely notice of 
disagreement is filed, the appellant and 
representative, if any, should be 
furnished with a statement of the case 
and given time to respond thereto.

2.  The RO should obtain the names and 
addresses of all health care providers 
who treated the veteran for his lumbar 
spine disorder.  After securing the 
necessary release, the RO should obtain 
these records.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current status of the veteran's lumbar 
spine degenerative joint disease, disc 
bulge L5-S1.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should specifically address the frequency 
of the veteran's symptomatology and the 
frequency of any relief from those 
symptoms.  The examiner should record the 
symptoms that are present during an 
attack and during a period of relief.

4.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

5. Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

